Exhibit 10.3

Execution Version

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of this
22 day of December, 2014, by and between CHESAPEAKE APPALACHIA, L.L.C., an
Oklahoma limited liability company (the “Seller”), and SWN PRODUCTION COMPANY,
LLC, a Texas limited liability company, formerly known as SOUTHWESTERN ENERGY
PRODUCTION COMPANY, a Texas corporation (the “Buyer”). The Buyer and the Seller
are referred to herein, individually, as a “Party” and, collectively, as the
“Parties”. Capitalized terms used and not otherwise defined herein will have the
meanings given such terms in the Purchase and Sale Agreement entered into by the
Parties on October 14, 2014 (the “PSA”).

WHEREAS, certain disputes have arisen between the Parties regarding various
representations, covenants and other matters under the terms and provisions of
the PSA; and,

WHEREAS, the Parties desire to resolve those disputes in accordance with the
terms and conditions of this Agreement.

NOW THEREFORE, for and in consideration of the mutual benefits to be derived by
the Parties, the receipt and sufficiency of which are hereby acknowledged,
together with the mutual covenants, conditions and obligations contained herein,
the Parties hereby agree as follows:

 

1. Settlement. In exchange for the Seller’s agreement to: (a) waive and release
all rights of the Seller to claim Title Benefits under the PSA, and (b) a
downward adjustment to the Purchase Price in the amount of Four Hundred Million
Dollars ($400,000,000.00), the Buyer hereby waives and releases: (i) with
respect to any of the Properties, (A) all rights of the Buyer to make any claims
for Environmental Defects or Title Defects or (B) with respect to the special
warranty of title under the Assignments and Fee Mineral Leases, except to the
extent specifically set forth below, (ii) any breaches of the covenants and
agreements of Seller under Section 5.2.1(e) of the PSA, (iii) any breaches of
any representations, warranties or covenants including Sections 3.8 and 5.2 as a
result of the omission from Exhibit C or Schedule 3.8 of the PSA of that certain
Amended and Restated Gas Gathering Contract and Novation dated effective as of
July 1, 2012, by and among Chesapeake Energy Marketing, Inc., Chesapeake
Operating, Inc., Seller and Appalachia Midstream Services, L.L.C., (iv) any
breaches of any representations, warranties or covenants including Sections 3.8
and 5.2 as a result of the Seller failing to disclose the release of the
Seller’s rights to Train 6 under that certain Second Amended and Restated Gas
Processing Agreement dated April 24, 2012, by and between Markwest Liberty
Midstream & Resources, L.L.C. and Chesapeake Energy Marketing, Inc. or otherwise
relating to the Seller releasing the Seller’s rights to Train 6 under such
Markwest agreement, and (v) any and all rights of the Buyer to claim indemnities
under Section 10.2 of the PSA with respect to any of the matters set forth in
subparts (i), (ii), (iii) and (iv) of this Section 1. The waiver and release
with respect to the special warranty of title set forth in subpart (i)(B) above
will not apply to claims made with respect to title to the Properties by any
person claiming by, through or under the Seller with respect to actions by the
Seller during the period from the Effective Time to the Closing Date. The
Parties hereby agree that the Assignments and Fee Mineral Leases will be revised
in accordance with the waiver and release of the special warranty of title and
limited exception thereto as set forth in this Section 1.



--------------------------------------------------------------------------------

2. Effective Date of Settlement. The Seller and the Buyer hereby acknowledge and
agree that the terms of conditions of the settlement set forth in Section 1 of
this Agreement will not be effective until such time as the Buyer, the Seller
and SUSA have each executed and delivered that certain Consent and Confirmation
attached as Exhibit G to the Amendment to the PSA dated December 22, 2014
between the Seller and the Buyer (the “Consent”). Upon the date of execution and
delivery of the Consent (the “Effective Date”) by the Buyer, the Seller and
SUSA, this Agreement and all of the terms and conditions set forth herein shall
be effective and binding upon the Parties as of the Effective Date including,
without limitation, the Seller’s waiver and release of any Title Benefits and
agreement to adjust the Purchase Price under subparts (a) and (b) of Section 1
hereof and the waivers and releases of the Buyer under subparts (i), (ii),
(iii), (iv) and (v) of Section 1 hereof.

 

3. Entire Agreement. This instrument constitutes the entire and complete
understanding of the Parties hereto with respect to the subject matter hereof,
constitutes their full and final settlement with respect to the matters set
forth herein, and supersedes all prior agreements, arrangements and
representations relating to the subject matter of this Agreement.

 

4. Representations and Acknowledgments. Each Party to this Agreement
acknowledges that no representations, inducements, promises, understandings or
agreements, oral or otherwise, have been made by the other Party, or anyone
acting on behalf of the other Party, that are not embodied herein. Each Party
has relied upon such advice as it has deemed necessary together with its own
judgment, and enters into this Agreement of its own free will, to accomplish the
mutual intent of the Parties hereto, and not based upon any representation,
inducement, promise, understanding or assurance made by the other Party. Each
Party represents and acknowledges that such Party has had the opportunity to
seek the advice of any person necessary to fully evaluate this Agreement,
including counsel, regarding the effect, implications and ramifications of the
terms of this Agreement.

 

5. No Admissions. The Parties agree that nothing contained herein, and no
actions taken by either Party hereto with regard to this Agreement, shall be
construed as an admission by either Party of liability as to any of the matters
settled. No action taken by either Party in effecting this Agreement may be used
in any future or pending demand, administrative proceeding, litigation, or
similar action involving the Parties, as an admission of liability in any
respect.

 

6. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon anyone, other than the Parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement or to constitute any Person a third party beneficiary of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

7. Counterparts; Facsimiles, Electronic Transmission. This Agreement may be
executed in multiple counterparts, each of which will be an original instrument,
but all of which will constitute one amendment. The execution and delivery of
this Agreement by either Party may be evidenced by facsimile or other electronic
transmission (including scanned documents delivered by email), which will be
binding upon both Parties.

 

8. Construction. This Amendment will be interpreted, construed and enforced in
accordance with the laws of the State of Texas. The provisions of Sections 13
and 14 of the PSA are incorporated herein, with any necessary modifications.

 

9. Mutuality. The Parties acknowledge and declare that this Agreement is the
result of extensive negotiations between them. Accordingly, if there is any
ambiguity in this Agreement, there shall be no presumption that this instrument
was prepared solely by either Party.

 

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties to this Agreement and their respective successors and
assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has executed this Agreement as of the date first
above written but effective for all purposes as of the Effective Date.

 

    BUYER:     SWN PRODUCTION COMPANY, LLC, a Texas limited liability company,
formerly known as SOUTHWESTERN ENERGY PRODUCTION COMPANY, a Texas corporation  
  By:   /s/ Jeffrey B. Sherrick      

Jeffrey B. Sherrick,

Executive Vice President Corporate Development

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller has executed this Agreement as of the date first
above written but effective for all purposes as of the Effective Date.

 

SELLER:

CHESAPEAKE APPALACHIA, L.L.C., an

Oklahoma limited liability company

By:  

/s/ Douglas J. Jacobson

  Douglas J. Jacobson,   Executive Vice-President

SIGNATURE PAGE TO SETTLEMENT AGREEMENT